Appeal from an order annulling appellant’s determination, which revoked the taxicab owner’s license of respondent, and directing that the license be reinstated and that a new license be issued. The license was revoked on the ground that respondent, the record owner, is not the true owner, and on the *1180further ground that he had failed to comply with provisions of law and departmental regulations relating to duties and responsibilities of taxicab owners. Order unanimously affirmed, with $10 costs and disbursements. No opinion. Present — Nolan, P. J., Wenzel, MacCrate, Schmidt and Ughetta, JJ.